DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-21 are subject to examination.  Applicant has amended Claims 1, 7-8, 14-15, and 21.  This action is made FINAL.

Note to Applicant’s Representative
	The examiner invites Applicant’s Representative to a courtesy interview to discuss the 35 U.S.C. 101 rejection and how to clarify the claim limitations. 

Response to Arguments
Applicant's arguments filed 10/14/2022 with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant Argues: "Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include: An improvement in the functioning of a computer, or an improvement to other technology or technical field"; and "Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment." MPEP § 2016.04(d). 
Applicant respectfully submits that the claims recite an improvement to other technology or technical field, and also recite use of the ideas in a meaningful way beyond generally linking to a particular technological environment. For example, amended independent claim 1 recites many significant additional elements: "receiving in real time over a network, at the system and from the first financial institution, payment information regarding a payment to the second account from a first account of the consumer at the first financial institution to pay the merchant the payment amount for the one or more items, the payment information comprising a transaction identifier, the second account identifier of the second account, and the payment amount, wherein the payment is made from the first account at the first financial institution to the second account at the second financial institution through a real-time payment transaction network with at least one of (i) a settlement credit push of funds for the payment amount from the first account to the second account, or (ii) an irrevocable promise to pay the payment amount from the first account to the second account." Amended independent claims 8 and 15 recite similar limitations with many additional elements. In many embodiments, these additional elements can provide technical improvements of increased security, reduced fraud, eliminated chargebacks, and real-time notifications of payments from consumers. These improvements and advantages in another technical field are described at length in the originally filed Specification at paragraphs 129-134, and are relevant evidence of an improvement under MPEP § 2106.05(a)(II). 
The specific, concrete approach in these additional elements provides a combination of steps that improves the technical field of security in real-time payments and uses the ideas in meaningful way that is not generally linking to a technological environment. Indeed, security in real-time payments through the particular limitations of the claims integrates the ideas into a practical application. 
Accordingly, amended independent claims 1, 8, and 15 integrate the ideas into a practical application and should not be rejected under 35 U.S.C. § 101.
Examiner’s Response:  The examiner respectfully disagrees.  The examiner respectfully note that “receiving are features that would fall under Certain Methods Of Organizing Human Activity as they recite commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior but for the recitation of generic computer components (i.e., networked architecture of system/institutions/devices in communication).  The examiner notes general recitation of receiving in real time over a network, at the system and further a real time... network as previously claimed/amended are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component (i.e., generic computerized financial network in which data in looked up and/or communicated across devices and entities).  Further the concepts of receiving in real time over a network, at the system and further a real time... network amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exceptions Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea without a practical application.  Therefore the examiner finds this argument not persuasive. 
Applicant Argues: Moreover, "[l]imitations the courts have found to qualify as 'significantly more' when recited in a claim with a judicial exception include: . . . Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application. MPEP § 2016.05(I)(A); see also MPEP § 2106.05(d). 
Applicant respectfully submits that the ordered combination of limitations of amended independent claims 1, 8, and 15 add specific limitations that are improvements beyond what is well-understood, routine, or conventional in the field. For example, amended independent claims 1, 8, and 15 recite many significant additional elements, as recited and explained above. Amended independent claims 1, 8, and 15 thus recite a non-conventional and non-routine arrangement of systems and ordered combination of limitations above and beyond any alleged abstract idea. 
Applicant respectfully submits that the specific ordered combination of limitations recited in amended independent claims 1, 8, and 15 is not well-understood, routine, or conventional. The Patent Office provides no evidence that demonstrates otherwise for the specific ordered combination of limitations recited in amended independent claims 1, 8, and 15. 
Accordingly, amended independent claims 1, 8, and 15 are directed to an inventive concept and should not be rejected under 35 U.S.C. § 101.
Examiner’s Response:  The examiner respectfully disagrees.  The examiner respectfully notes that the additional elements of using an application at a mobile device and receiving in real time over a network, at the system and further a real time... network, along with the previous elements of i.e., database(s), medium, processors, and a networked architecture of system/institutions/devices in communication when considered separately and as an ordered combination, do not add significantly more (also known as an “inventive concept”) to the exceptions as noted in Step 2A-Prong 1.  The examiner further notes such elements amount to no more than mere instructions to apply the exception using such generic computer component(s) and/or implement an abstract idea in a conventional manner.  Further search elements and their use are found to be routine, well-understood, and conventional as  MPEP 2106.05(d)(ii) is noted for such evidence - receiving or transmitting data over a network, e.g., using the Internet to gather data, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory.  Therefore the examiner finds this argument not persuasive.

Applicant’s arguments filed 10/14/2022 with respect  35 U.S.C. 103 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of Claims 1-21 has been withdrawn. 

Applicant’s Remarks filed 10/14/2022 with respect to the Double Patenting Rejection have been noted. No arguments have been presented; therefore the examiner maintains the Double Patenting Rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recites performance of a transaction
Claim 1, and similarly Claim 8, and 15, recite:





receiving, the plurality of merchants, 
determining, 
sending the first information 
receiving account to the second account, or (ii) an irrevocable promise to pay the payment amount from the first account to the second account
logging the payment information in the transaction 
sending 
wherein: 
the merchant does not receive a first account identifier of the first account of the consumer; and 
the consumer does not receive the second account identifier of the second account of the merchant.
The claims as noted above fall under Certain Methods Of Organizing Human Activity as they recite commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions, but for the recitation of generic computer components (i.e., networked architecture of system/institutions/devices in communication). Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of i.e., (i.e., database(s), medium, processors, and a networked architecture of system/institutions/devices in communication) to perform the aforementioned steps. These elements are recited at a high-level of such that it amounts no more than mere instructions to apply the exception using a generic computer component (i.e., generic computerized financial network in which data in looked up and/or communicated across devices and entities). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (i.e., database(s), medium, processors, and a networked architecture of system/institutions/devices in communication)).  to perform the aforementioned steps to perform the aforementioned steps are well-understood, routine, and conventional and amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The examiner further cites to MPEP 2106.05(d)(ii) for evidence of such concepts - receiving or transmitting data over a network, e.g., using the Internet to gather data, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory.
Regarding Claim 2-7, 9-14, and 16-21; these claims recites limitations that further define the same abstract idea as noted in Claim 1, 8, and/or 15, respectfully.  Therefore, they are considered patent ineligible for the reasons given above.  
The claim is not patent eligible.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, and 15 is/are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,438,175. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of U.S. Patent No. 10,438,175 recites: A system comprising: one or more processors; and one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors and perform: performing, at a mobile device, a preliminary identity authentication of a consumer using the mobile device; receiving at the mobile device first information from a point-of-sale terminal, the first information comprising a merchant identifier, a transaction identifier for a transaction, and a payment amount for the transaction, the merchant identifier uniquely corresponding to a merchant, and the mobile device running a mobile application that is associated with a consumer account of the consumer using the mobile device, the consumer account being maintained by a consumer financial institution; and sending, from the mobile device to the consumer financial institution, a first request to (1) pay the merchant for the payment amount from the consumer account for one or more items to be purchased from the merchant by the consumer in the transaction, the first request comprising the first information, (2) cause the consumer financial institution, upon receiving the first request, to call a transaction system to determine second information comprising an account identifier of a merchant account of the merchant maintained by a merchant financial institution, and (3) cause the consumer financial institution to send to the transaction system payment information regarding a deposit to be made in the merchant account from the consumer account, wherein: the transaction system determines the account identifier of the merchant account using a merchant account database and the merchant identifier; the merchant account database comprises a plurality of merchant identifiers being associated with a plurality of merchants, a plurality of account identifiers associated with the plurality of merchants, and a mapping between the plurality of merchant identifiers and the plurality of account identifiers; the plurality of merchants comprise the merchant; the plurality of merchant identifiers comprise the merchant identifier; the plurality of account identifiers comprise the account identifier of the merchant account; the payment information is routed through the transaction system to the merchant financial institution to cause the merchant financial institution, upon receiving the payment information, to notify the merchant in real-time of payment from the consumer while the consumer remains at a store of the merchant; the transaction system is in data communication with the consumer financial institution and the merchant financial institution; the transaction system is maintained by an entity that is different from the merchant, the consumer financial institution, and the merchant financial institution; the payment information comprises the transaction identifier, the account identifier of the merchant account, and the payment amount; the payment information further comprises one of: (a) a settlement credit push of funds for the payment amount from the consumer account to the merchant account, or (b) an irrevocable promise to pay the payment amount from the consumer account to the merchant account, to eliminate chargebacks to the merchant for the transaction; the merchant does not receive an account identifier of the consumer account to increase security of the account identifier of the consumer account and to prevent fraud occurring for the consumer account resulting from the transaction; the consumer does not receive the account identifier of the merchant account of the merchant to increase security of the account identifier of the merchant account and to prevent fraud occurring for the merchant account resulting from the transaction; and the merchant financial institution notifies the merchant in real-time of payment from the consumer while the consumer remains at the store of the merchant by sending a notification of good funds in real-time from the merchant financial institution to the point-of-sale terminal to indicate that the transaction has cleared.   The examiner notes while the claims are not identical the limitations emphasized above are obvious variants to that claimed in Claims 1, 8, and 15 of the Instant Application.  Therefore the claims are rejected under nonstatutory double patenting.  
Regarding 2-7, 8-14, and 16-21, claims 2-7, 8-14, and 16-21 depend from independent claim 1, 8, 15 respectively and inherit the Double Patenting rejection. 

Claims 1, 8, and 15 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,762,477. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11of U.S. Patent No. 10,762,477 recites: An apparatus comprising: one or more processors; a merchant account database comprising a plurality of merchant identifiers being associated with a plurality of merchants, a plurality of account identifiers associated with the plurality of merchants, and a mapping associating the plurality of merchant identifiers with the plurality of account identifiers; a transaction database; a communication module; an account module in data communication with the merchant account database; a transaction module in data communication with the transaction database; and one or more non-transitory computer-readable media storing computing instructions for the communication module, the account module, and the transaction module, the computing instructions being configured to be executed by the one or more processors and perform: receiving, by the communication module at the apparatus and from a first entity, a request comprising a merchant identifier of the plurality of merchant identifiers, the merchant identifier being associated with a merchant of the plurality of merchants, the first entity is at least one of: (i) a mobile device being used by a consumer or (ii) a mobile wallet provider in data communication with the mobile device being used by the consumer, the consumer using the mobile device at a store of the merchant to pay for one or more items to be purchased from the merchant by the consumer for a payment amount, the mobile device running a mobile application associated with a first account of the consumer maintained by a first financial institution, the mobile device obtaining the merchant identifier from a point-of-sale terminal at the store of the merchant using a proximity-based wireless data communication protocol, the apparatus being in data communication with the first financial institution and a second financial institution, and the apparatus being maintained by an entity that is different from the merchant, the first financial institution, and the second financial institution; determining, by the account module at the apparatus, using the merchant account database, first information comprising a second account identifier of a second account of the merchant maintained by the second financial institution, the second account identifier being associated with the merchant identifier in the merchant account database, and the plurality of account identifiers comprising the second account identifier; sending the first information from the apparatus to the first financial institution; receiving in real time over a network, by the communication module at the apparatus and from the first financial institution, payment information regarding a payment to be made in the second account from the first account to pay the merchant the payment amount for the one or more items, and the payment information comprising a transaction identifier, the second account identifier of the second account, the payment amount, and at least one of: (i) a settlement credit push of funds for the payment amount from the first account to the second account, or (ii) an irrevocable promise to pay the payment amount from the first account to the second account, to eliminate chargebacks to the merchant for the payment; logging the payment information in the transaction database by the transaction module at the apparatus; and sending in real time over the network, from the apparatus to the second financial institution, the payment information, wherein the second financial institution, upon receiving the payment information, notifies the merchant in real-time of the payment from the consumer while the consumer remains at the store of the merchant, wherein: the merchant does not receive a first account identifier of the first account of the consumer to increase security of the first account identifier and to prevent fraud; and the consumer does not receive the second account identifier of the second account of the merchant to increase security of the second account identifier and to prevent fraud. The examiner notes while the claims are not identical the limitations emphasized above are obvious variants to that claimed in Claims 1, 8, and 15 of the Instant Application.  Therefore the claims are rejected under nonstatutory double patenting.
Regarding 2-7, 8-14, and 16-21, claims 2-7, 8-14, and 16-21 depend from independent claim 1, 8, 15 respectively and inherit the Double Patenting rejection. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627